Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s reply filed 06/17/2021.
To note: Claims 1-9 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application of the judicial exception see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Testud et al. [US Patent Application Publication 2004/0201515 A1], fails to anticipate or render obvious the one or more adjustment parameters are determined so as to minimize a deviation of:
                
                    
                        
                            Ф
                        
                        
                            D
                            P
                        
                    
                    
                        
                            r
                        
                    
                    -
                    
                        
                            Ф
                        
                        
                            D
                            P
                        
                    
                    
                        
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                    
                    -
                    G
                    
                        
                            
                                
                                    ∫
                                    
                                        
                                            
                                                r
                                            
                                            
                                                0
                                            
                                        
                                    
                                    
                                        r
                                    
                                
                                
                                    
                                        
                                            a
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            0
                                                        
                                                        
                                                            *
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    r
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            ,
                                                            E
                                                            ,
                                                            u
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            1
                                            -
                                            b
                                        
                                    
                                    
                                        
                                            Z
                                        
                                        
                                            b
                                        
                                    
                                    d
                                    u
                                
                            
                        
                    
                
            
in the path radius interval [r0, r1] wherein ФDP is the differential phase, G is a function adapted to a type of precipitation being estimated, a and b are coefficients adapted to the type of precipitation being estimated, and E is a set comprising the one or more adjustment parameters, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (US Patent Application Publication 20180372912 A1) discloses a precipitation compensation system and method in which reanalysis data are input as initial data to a high-resolution quantitative precipitation model (QPM), then weights are respectively applied to precipitation data derived from the QPM, radar echo precipitation data and satellite precipitation data, thereby to obtain resulting compensated precipitation data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862